Exhibit 99.11 Unaudited Condensed Financial Statements Unaudited Condensed Consolidated Interim Financial Statements prepared in compliance with IAS 34, Interim Financial Reporting Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Balance Sheet as of (In Rs. crore except share data) December 31, 2009 March 31, 2009 ASSETS Current assets Cash and cash equivalents 9,176 10,993 Available-for-sale financial assets 5,273 – Trade receivables 3,369 3,672 Unbilled revenue 803 750 Derivative financial instruments 74 – Prepayments and other assets 545 411 Total current assets 19,240 15,826 Non-current assets Property, plant and equipment 4,473 4,665 Goodwill 832 692 Intangible assets 69 35 Deferred income tax assets 637 447 Income tax assets 374 274 Other non-current assets 341 262 Total non-current assets 6,726 6,375 Total assets 25,966 22,201 LIABILITIES AND EQUITY Current liabilities Trade payables 13 27 Derivative financial instruments – 114 Current income tax liabilities 720 581 Client deposits 15 5 Unearned revenue 620 331 Employee benefit obligations 141 104 Provisions 75 92 Other current liabilities 1,667 1,471 Total current liabilities 3,251 2,725 Non-current liabilities Deferred income tax liabilities 39 39 Employee benefit obligations 216 243 Other non-current liabilities 40 – Total liabilities 3,546 3,007 Equity Share capital-Rs. 5 par value 600,000,000 equity shares authorized, issued and outstanding 570,701,633 and 572,830,043 as of December 31, 2009 and March 31, 2009, respectively 286 286 Share premium 3,008 2,944 Retained earnings 19,068 15,972 Other components of equity 58 (8) Total equity attributable to equity holders of the company 22,420 19,194 Total liabilities and equity 25,966 22,201 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statement of Comprehensive Income (In Rs. crore except share data) Three months ended December 31, Nine months ended December 31, 2009 2008 2009 2008 Revenues 5,741 5,786 16,798 16,058 Cost of sales 3,263 3,267 9,605 9,266 Gross profit 2,478 2,519 7,193 6,792 Operating expenses: Selling and marketing expenses 314 274 851 835 Administrative expenses 380 407 1,221 1,201 Total operating expenses 694 681 2,072 2,036 Operating profit 1,784 1,838 5,121 4,756 Other income 230 38 738 221 Profit before income taxes 2,014 1,876 5,859 4,977 Income tax expense 455 241 1,240 617 Net profit 1,559 1,635 4,619 4,360 Other comprehensive income Exchange differences on translating foreign operations (7) (53) 66 (32) Total other comprehensive income (7) (53) 66 (32) Total comprehensive income 1,552 1,582 4,685 4,328 Profit attributable to: Owners of the company 1,559 1,635 4,619 4,360 Non-controlling interest – 1,559 1,635 4,619 4,360 Total comprehensive income attributable to: Owners of the company 1,552 1,582 4,685 4,328 Non-controlling interest – 1,552 1,582 4,685 4,328 Earnings per equity share Basic (Rs.) 27.33 28.72 81.00 76.56 Diluted (Rs.) 27.30 28.69 80.90 76.42 Weighted average equity shares used in computing earnings per equity share Basic 570,602,970 569,755,757 570,353,792 569,571,267 Diluted 571,183,310 570,449,069 571,039,216 570,650,033 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statement of Changes in Equity (In Rs. croreexcept share data) Shares Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as of April 1, 2008 571,995,758 286 2,863 12,491 24 15,664 Changes in equity for the nine months ended December 31, 2008 Sharesissued 645,745 — 48 — — 48 Share-based compensation — — 5 — — 5 Dividends (including corporate dividend tax) — — — (2,494) — (2,494) Total comprehensive income — — — 4,360 (32) 4,328 Balance as of December 31, 2008 572,641,503 286 2,916 14,357 (8) 17,551 Balance as of April 1, 2009 572,830,043 286 2,944 15,972 (8) 19,194 Changes in equity for the nine months ended December 31, 2009 Shares issued 705,190 1 59 — — 64 Treasury shares* (2,833,600) (1) 4 — — (1) Share-based compensation — — 1 — — 1 Reserves on consolidation of trusts — — — 46 — 46 Dividends (including corporate dividend tax) — — — (1,569) — (1,569) Total comprehensive income — — — 4,619 66 4,685 Balance as of December 31, 2009 570,701,633 286 3,008 19,068 58 22,420 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements *Treasury shares held by controlled trusts consolidated effective July 1, 2009 Infosys Technologies Limited and subsidiaries Unaudited Condensed Consolidated Statement of Cash Flow (In Rs. crore) Nine months ended December 31, 2009 2008 Operating activities: Net profit 4,619 4,360 Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 711 543 Share based compensation 1 5 Income tax expense 1,240 617 Income on investments (75) (3) Changes in working capital Trade receivables 317 (213) Prepayments and other assets (100) 97 Unbilled revenue (53) (318) Trade payables (14) (33) Client deposits 9 18 Unearned revenue 288 141 Other liabilities and provisions (78) 320 Cash generated from operations 6,865 5,534 Income taxes paid (1,392) 557 Net cash provided by operating activities 5,473 4,977 Investing activities: Payment for acquisition of business, net of cash acquired (169) (16) Expenditure on property, plant and equipment, net of sale proceeds (488) (1,015) Loans to employees 7 (10) Non-current deposits placed with corporations (57) (73) Income on investments 75 3 Investment in certificates of deposit – (193) Investment in available-for-sale financial assets (8,499) (258) Redemption of available-for-sale financial assets 3,226 330 Net cash used in investing activities (5,905) (1,232) Financing activities: Proceeds from issuance of common stock on exercise of employee stock options 60 48 Payment of dividends (including corporate dividend tax) (1,569) (2,494) Net cash used in financing activities (1,509) (2,446) Effect of exchange rate changes on cash and cash equivalents 74 (46) Net (decrease)/ increase in cash and cash equivalents (1,941) 1,299 Cash and cash equivalents at the beginning 10,993 8,235 Opening cash and cash equivalents of controlled trusts 50 – Cash and cash equivalents at the end 9,176 9,488 Supplementary information: Restricted cash balance 70 3 The accompanying notes form an integral part of the unaudited condensed consolidated interim financial statements Notes to the Unaudited Condensed Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Technologies Limited (Infosys or the company) along with its controlled trusts, majority owned and controlled subsidiary, Infosys BPO Limited (Infosys BPO) and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited (Infosys Australia), Infosys Technologies (China) Co.
